REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 9,235,988, which included original patent claims 1–29.  Applicant requested amendment of the claims on 8/25/2021.  Claims 30–43 are pending.

Specification
	The amendment to the specification filed 8/25/2021 has been approved for entry.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“This reissue application is a broadening reissue application. The claims of the issued patent claims were unduly narrow. For example, claim 26 of the issued patent recites that a 3D optical emitter is “provided at an installation height”. None of the newly added independent claims includes this feature.  In addition, the claims of the issued patent overlooked aspects that were disclosed in the original application. Each of the newly added independent claims recite “estimating a length of a vehicle by fitting a first line to a first subset of said series of vehicle measurements, and estimating a width of a vehicle by fitting a second line to a second subset of the vehicle measurements”.  None of the claims of the issued patent recite this feature.” (8/25/2021 declaration p. 2).

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It is a copy of the parent reissue declaration asserting error(s) in the patent sought to be corrected by the parent reissue application.  Therefore, it does not identify an error being corrected in this continuation reissue application.  Additionally, in the case where the same error is being corrected in this application but in a different way, there lacks a statement of compliance with 37 CFR 1.175(f)(2).  See MPEP 1414(II)(D).

Claim Objections
Claims 30–43 are objected to because of the following informalities: 
Claims 30–43 should be underlined, per 37 CFR 1.173(d)(2).
Claim 30, line 2, “a comprising” should be “comprising”.
Claims 33, 36 and 38, “remote” should be inserted before “vehicle” for consistency and to ensure the limitation is not directed to any vehicle upon which the system elements may be mounted.
Claim 39, part “(c)” should be re-labelled as “iii” to ensure the determining limitation is part of the processor’s configuration, rather than being a step of determining.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method a step of assigning.  This appears to represent a method of using the system rather than the structure of the system itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

35 USC § 251 Rejections
Claims 30–43 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 30–43 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 14/115,244 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
8/5/2015
272
SGL-A: a 2D optical receiver, wherein the 2D optical receiver is an image sensor adapted to provide images of the 2D detection zone
8/5/2015
27
SGL-B: a driver for driving the 2D optical receiver to capture a 2D image
8/5/2015
27
SGL-C: the processor being further adapted for using image registration to correlate corresponding locations between said 2D image and said detection channels and extracting vehicle identification data from the 2D image at a location corresponding to the location for the detected vehicle; and assigning the vehicle identification data to the unique identifier


Reissue Claim
Missing SGL
30
SGL-A, SGL-B, SGL-C
39
SGL-A, SGL-B, SGL-C


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore, there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 30–32, 37 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0114964 (Strumolo).
30. A vehicle-mountable light detection and ranging (LIDAR) system for estimating a size of a remote vehicle a comprising:
“A classifying system 10 for a host vehicle 12 includes a sensor 14 and a controller 24 coupled to the host vehicle 12” (Strumolo at Abstract).
a. a vehicle-mountable optical emitter, b. a vehicle-mountable optical receiver configured to capture a series of measurements of the remote vehicle from echoes of light pulses backscattered/reflected from the remote vehicle,
“Examples of embodied sensors include . . . lidar” (Strumolo ¶ 0025).
c. a vehicle-mountable processor configured for estimating a length of the remote vehicle by fitting a first line to a first subset of said series of measurements and estimating a width of the remote vehicle by fitting a second line to a second subset of the measurements.
	This claim language does not specify or require “a length” to necessarily be the longest dimension of the vehicle, nor does it specify or require “a width” to be oriented in any particular manner relative to “a length” or to the remote vehicle.  A broad, but reasonable interpretation of this language therefore requires only that two estimations for the sizes of different dimensions be present.  In this manner, the two estimations of dimensions by Strumolo meet the claim language.
“The sensor 14 detects at least boundary data of the obstacles . . . such as the target vehicle 16 . . . The sensor 14 further generates an obstacle signal” (Strumolo ¶ 0026).
“The controller 24 generates a bounding box 26 for the obstacle in response to the obstacle signal, the bounding box 26 includes a number of vertical pixels 40 corresponding to a maximum height of the obstacle and a number of horizontal pixels 42 correspond to a maximum width of the obstacle. The maximum height is the outermost solid parameters of the obstacle from base to apex. The maximum width is the length from the outermost side to side portions of the obstacle . . . for illustrative purposes four vertical pixels were shown for the target vehicle 16, and three horizontal pixels were shown for the target vehicle 16” (Strumolo ¶ 0027).
“The controller 24 correlates the pixel lengths to physical lengths based on the sensed distance to the target vehicle 16” (Strumolo ¶ 0028).
“detecting the horizontal and vertical lines of the target vehicle 16” (Strumolo ¶ 0029).

    PNG
    media_image2.png
    207
    188
    media_image2.png
    Greyscale
 	[FIG. 2]

31. A system as defined in claim 30, wherein the processor being configured to estimate a height of the remote vehicle.
	Aside from the two dimensions in the rear view above, Strumolo also considers the remote vehicle from an aerial view, thus accounting for a third dimension.  Therefore, Strumolo estimates all three dimensions – a length, a width and a height.

    PNG
    media_image3.png
    333
    278
    media_image3.png
    Greyscale
	[FIG. 4]

32. A system as defined in claim 30, wherein the vehicle-mountable processor is configured for computing a bounding box for the remote vehicle.
“The sensor 14 also generates an obstacle signal, which is received by the controller 24, which then generates a bounding box 26, 28, 30 and 32 for the obstacle 16, 18, 20 and 22” (Strumolo at Abstract).

37. A system as defined in claim 32, including assigning a default dimension to the bounding box.
“The bounding box 26, 28, 30 and 32 includes a number of . . .  horizontal pixels 42, corresponding to a maximum width of the obstacle 16, 18, 20 and 22” (Strumolo at Abstract).

38. A system as defined in claim 30, wherein the processor is configured to identify a corner point of the vehicle based on an intersection of the first line and the second line.
“The sensor 14 alternately senses obstacle specific data such as at least one inside corner 38 of the target vehicle 16. This obstacle specific data provides an increased level of accuracy primarily for situations involving a target vehicle 16 at an angle with respect to the host vehicle 12” (Strumolo ¶ 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33–36 and 39–43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strumolo in view of US (2012/0106800).
33. A system as defined in claim 32, wherein the processor is configured to estimate a height of the vehicle from a third subset of the measurements.
Strumolo estimates all three dimensions (height, width and length) as described above.  However, Strumolo estimates the third dimension according to a related (first or second) dimension rather than from a third subset of measurements:
“Here L is a function of the type of vehicle, e.g. L=4.5 for a car, 5 for an SUV, and 6 for a truck. Once the type of vehicle is obtained based on the height, the appropriate L is selected” (Strumolo ¶ 0036).
 Strumolo does not teach collecting measurements in a third dimension for analyzing and classifying obstacles.  Kahn also teaches a LIDAR-based imaging system in order to classify vehicles.  Kahn in particular teaches the benefits of 3D imaging and analysis over 2D when classifying vehicles:
“A more difficult task is to make classification decisions at a very fine level of distinction, e.g., between different types of vehicles rather than a distinction between the class of vehicles and the class of airplanes. For such a task, 2D methods that make broad generalizations over object classes with only a coarse utilization of geometric relations are ill suited and 3D models become indispensable” (Kahn ¶ 0006).
	It would have been obvious to one of ordinary skill at the time of the invention to have captured and analyzed obstacle imagery in three dimensions (i.e. with a third dimension and beyond the 2D approach shown by FIG. 2) with that of Strumolo.  Doing so would have provided a more accurate manner in which to measure all three dimensions and would allow more accurate identification and classification of obstacles such as vehicles.

34. A system as defined in claim 32, wherein the bounding box is 3D bounding box.
	Given that Strumolo provides a 2D analysis with computations for a 2D bounding box, it would have been obvious to one of ordinary skill at the time of the invention to have provided computations for a 3D bounding box when employing the suggested 3D measurements and analysis. 

35. A system as defined in claim 34, wherein the processor is configured to implement a segmentation algorithm based on the 3D bounding box for selection of the first subset of measurements or the second subset of measurements.
	Strumolo does not explicitly teach the use of segmentation.  Kahn however does employ segmentation methods for determining points from the measurements that contribute to the lines/edges of the detected object and ultimately, the bounding box.  
“The salient locations 604, 606, 608 may be marked either a-priori by a user or obtained automatically using either mesh segmentation methods” (Kahn ¶ 0046).

    PNG
    media_image4.png
    150
    154
    media_image4.png
    Greyscale
	[Kahn FIG. 6]
	It would have been obvious to one of ordinary skill at the time of the invention to have used such known segmentation methods in order to determine points from the measurements that contribute to the lines/edges of the detected object and ultimately, the bounding box.  

36. A system as defined in claim 34, wherein the 3D bounding box represents an estimate of bounding dimensions of the vehicle.
“The bounding box 26, 28, 30 and 32 includes a number of vertical pixels 40, corresponding to a maximum height of the obstacle 16, 18, 20 and 22, and a number of horizontal pixels 42, corresponding to a maximum width of the obstacle 16, 18, 20 and 22” (Strumolo at Abstract).
	Given that Strumolo provides a 2D box estimating the 2D bounding dimensions of the vehicle, the suggested 3D box would have also estimated the 3D bounding dimensions of the vehicle.

39. A system for estimating a volume of a remote vehicle, comprising:
“A classifying system 10 for a host vehicle 12 includes a sensor 14 and a controller 24 coupled to the host vehicle 12” (Strumolo at Abstract).
a. a LIDAR system including: i. an optical emitter, ii. an optical receiver configured to capture a series of measurements from the remote vehicle from echoes of light pulses backscattered/reflected from the vehicle,
“Examples of embodied sensors include . . . lidar” (Strumolo ¶ 0025).
b. a processor configured for: i. estimating a length of the remote vehicle by fitting a first line to a first subset of said series of measurements and estimating a width of the remote vehicle by fitting a second line to a second subset of the measurements, ii. estimating a height of the remote vehicle on the basis of the measurements,
“The sensor 14 detects at least boundary data of the obstacles . . . such as the target vehicle 16 . . . The sensor 14 further generates an obstacle signal” (Strumolo ¶ 0026).
“The controller 24 generates a bounding box 26 for the obstacle in response to the obstacle signal, the bounding box 26 includes a number of vertical pixels 40 corresponding to a maximum height of the obstacle and a number of horizontal pixels 42 correspond to a maximum width of the obstacle. The maximum height is the outermost solid parameters of the obstacle from base to apex. The maximum width is the length from the outermost side to side portions of the obstacle . . . for illustrative purposes four vertical pixels were shown for the target vehicle 16, and three horizontal pixels were shown for the target vehicle 16” (Strumolo ¶ 0027).
“The controller 24 correlates the pixel lengths to physical lengths based on the sensed distance to the target vehicle 16” (Strumolo ¶ 0028).
“detecting the horizontal and vertical lines of the target vehicle 16” (Strumolo ¶ 0029).

    PNG
    media_image2.png
    207
    188
    media_image2.png
    Greyscale
 	[FIG. 2]
Strumolo estimates all three dimensions (height, width and length) as described above.  However, Strumolo estimates the third dimension according to a related (first or second) dimension rather than from a third subset of measurements:
“Here L is a function of the type of vehicle, e.g. L=4.5 for a car, 5 for an SUV, and 6 for a truck. Once the type of vehicle is obtained based on the height, the appropriate L is selected” (Strumolo ¶ 0036).
 Strumolo does not teach collecting measurements in a third dimension for analyzing and classifying obstacles.  Kahn also teaches a LIDAR-based imaging system in order to classify vehicles.  Kahn in particular teaches the benefits of 3D imaging and analysis over 2D when classifying vehicles:
“A more difficult task is to make classification decisions at a very fine level of distinction, e.g., between different types of vehicles rather than a distinction between the class of vehicles and the class of airplanes. For such a task, 2D methods that make broad generalizations over object classes with only a coarse utilization of geometric relations are ill suited and 3D models become indispensable” (Kahn ¶ 0006).
	It would have been obvious to one of ordinary skill at the time of the invention to have captured and analyzed obstacle imagery in three dimensions (i.e. with a third dimension and beyond the 2D approach shown by FIG. 2) with that of Strumolo.  Doing so would have provided a more accurate manner in which to measure all three dimensions and would allow more accurate identification and classification of obstacles such as vehicles.
c. determining a volume on the basis of the length, width, and height.
	Given that Strumolo provides a 2D analysis with computations for a 2D bounding box, it would have been obvious to one of ordinary skill at the time of the invention to have provided computations for a 3D bounding box when employing the suggested 3D measurements and analysis.  This 3D bounding box represents a determination of the volume according to length, width and height.

40. A system as defined in claim 39, wherein the processor is configured for computing a bounding box for the remote vehicle at least in part on the basis of the length, width, and height.
	Given that Strumolo provides a 2D analysis with computations for a 2D bounding box, it would have been obvious to one of ordinary skill at the time of the invention to have provided computations for a 3D bounding box when employing the suggested 3D measurements and analysis.

41. A system as defined in claim 40, wherein the bounding box represents an estimate of bounding dimensions of the remote vehicle.
“The bounding box 26, 28, 30 and 32 includes a number of vertical pixels 40, corresponding to a maximum height of the obstacle 16, 18, 20 and 22, and a number of horizontal pixels 42, corresponding to a maximum width of the obstacle 16, 18, 20 and 22” (Strumolo at Abstract).
	Given that Strumolo provides a 2D box estimating the 2D bounding dimensions of the vehicle, the suggested 3D box would have also estimated the 3D bounding dimensions of the vehicle.

42. A system as defined in claim 41, wherein the processor is configured to identify a corner point of the remote vehicle based on an intersection of the first line and the second line.
“The sensor 14 alternately senses obstacle specific data such as at least one inside corner 38 of the target vehicle 16. This obstacle specific data provides an increased level of accuracy primarily for situations involving a target vehicle 16 at an angle with respect to the host vehicle 12” (Strumolo ¶ 0026).

43. A system as defined in claim 42, wherein the processor is configured to implement a segmentation algorithm based on the bounding box for selection of the first subset of measurements or the second subset of measurements.
	Strumolo does not explicitly teach the use of segmentation.  Kahn however does employ segmentation methods for determining points from the measurements that contribute to the lines/edges of the detected object and ultimately, the bounding box.  
“The salient locations 604, 606, 608 may be marked either a-priori by a user or obtained automatically using either mesh segmentation methods” (Kahn ¶ 0046).

    PNG
    media_image4.png
    150
    154
    media_image4.png
    Greyscale
	[Kahn FIG. 6]
	It would have been obvious to one of ordinary skill at the time of the invention to have used such known segmentation methods in order to determine points from the measurements that contribute to the lines/edges of the detected object and ultimately, the bounding box.  
 
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" 142 F.3d at 1482, 46 USPQ2d at 1649.
        2 Prosecuted claim 27 was renumbered and ultimately printed as independent claim 26.